DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This office action is in response to applicants’ amendments to the claims and remarks filed November 17, 2021.  Claims 1-8, 11, 12, and 14-20 are pending, with claims 18-20 remaining withdrawn as directed o non-elected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 102154593A, herein referring to the English language translation from EPO dated August 10, 2021.)	Regarding applicants’ claims 1, 4-8, 11, 12, and 15, Jiang et al. disclose a seamless steel pipe having a yield strength of 555 - 705MPa and comprising in weight percent at least carbon at 0.08 to 0.14%, silicon at 0.20 to 0.35%, manganese at 1.10 to 1.40%, chromium at less than 0.15%, molybdenum at 0.10 to 0.20%, aluminum at 0.020 to 0.060%, nitrogen at less than 0.012%, nickel at 0.10 to 0.20%, vanadium at 0.05 to 0.10%, niobium at 0.02 to 0.05%, titanium at less than 0.015%, phosphorus at less than 0.015%, sulfur at less than 0.005%, calcium at 0.0015 to 0.0060%, boron at less than 0.0005%, and copper at 0.10 to 0.20% (paragraph 0028), and iron (paragraphs 0028  and 0031). One of ordinary skill in the art at the time of the invention would have found it obvious to select form the proportions disclosed by Jiang et al. including those proportions which fall within applicants claimed ranges and satisfy applicants claimed formula.
Jiang et al. disclose the content of elements such as vanadium and niobium as being ‘between’ a minimum and maximum value which is understood to include the endpoints as part of the disclosed range, however even if the disclosed ranges were interpreted in such a way that the exact end value was not considered part of the disclosed range, the values disclosed by Jiang et al. would be so close to applicants’ claimed range that a prima facie case of obviousness would be established (MPEP 21.44.05).  Further, as an example, Jiang et al. disclose niobium in amounts between 0.020 and 0.050% which is considered to include 0.020%, however alternatively the disclosed range at least includes 0.021% which is so close to applicants’ claimed range that the difference in niobium content would not be expected to result in steels exhibiting distinct properties.
Regarding applicants claims 2 and 3, Jiang et al. disclose a yield strength of 555 - 705MPa (paragraph 0031) which overlaps applicants’ claimed range (MPEP 2144.05).
Regarding applicants’ claim 14, Jiang et al. disclose the steel composition to comprise phosphorus at less than 0.015%, sulfur at less than 0.005%, calcium at 0.0015 to 0.0060%, boron at less than 0.0005%, and copper at 0.10 to 0.20% (paragraph 0028).
Regarding applicants’ claims 16 and 17, Jiang et al. disclose a seamless steel pipe having compositional proportions and properties as discussed above with respect to claim 15 above, but do not appear to explicitly disclose a wall thickness for the pipe. However the discovery of a workable range of wall thickness values is within the ordinary level of skill in the art through routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to try different wall thickness values in order to determine a range of wall thicknesses values suitable for a desired end use parameters such as strength, weight, size, and cost.

Response to Arguments
	Applicants’ arguments filed November 17, 2021, have been considered but have not been found to be persuasive.
	Applicants argue that there is no motivation to select a niobium, vanadium, or niobium + vanadium content conforming to the claimed ranges particularly because there would not have been a reasonable expectation of success.  However there is a reasonable expectation of success in selecting values from within those disclosed by the prior art, including when selecting from those values within fall within applicants’ claimed range. Further applicants have not provided evidence demonstrating that there would have been a reasonable expectation of success where values within those disclosed by Jiang et al. are selected.
	Applicants argue that the claimed invention provides advantageous effects that cannot be foreseen based on the disclosure of Jing et al.  However there is no requirement that the prior art appreciate or recognize a particular advantage. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (MPEP 2112 I and II).  
	Applicants argue that the examples set forth by Jiang et al. are directed to compositions outside the claimed proportions and therefore one of ordinary skill in the art would not have been motivated to select values satisfying the presently claimed requirements.  Given that Jiang et al. disclose a range of proportions which overlap applicants’ claimed proportions a prima facie case of obviousness is established and the burden falls to applicants to demonstrate and unobvious difference between the prior art and the claimed invention (MPEP 2144.05).
	Applicants argue the claimed steel has improved toughness and resistance properties, however the present claims do not appear to be directed to toughness or specific resistance properties, nor is there sufficient evidence to demonstrate that one or more of the elemental proportions claimed yield a steel that exhibits an unexpected result.  While applicants argue that there is no disclosure by Jinag et al. in how to improve brittle fracture resistance, there is no requirement that the prior art recognize a particular property at the time of the disclosure.  Further the claimed steel is not limited to steels exhibiting specific cracking behavior, particular properties or behavior which would not be exhibited by the steel of Jiang et al.  
	Applicants argue that the disclosure of Jiang et al. includes amounts of niobium and vanadium that fall outside the claimed range and that selecting higher amounts results in issues at a heat effected zone. However Jiang et al. do disclose that niobium is known to reduce theremoplasticity and increase hot cracking tendency (paragraph 0022), and thus the effect of increasing amounts of niobium is not particularly unexpected.  Further the claims are not directed to an article having a heat effective zone exhibiting specific properties.  Additionally there is insufficient data such that one of ordinary skill in the art would have concluded that the claimed proportions result in steel which exhibit results which are both unexpected and of statistical and practical significance.  Applicants specification has been reviewed, but appears limited as it is directed to specific pipe configurations and a limited number of variations, such that it cannot be readily determined if the results can be attributed to specific proportions of niobium and vanadium, to articles other than specific pipe configurations, and/or to specific re-solidification conditions.  For these reasons, and for those reasons as provided for in the rejections above, the present claims are not found to distinguish over the steel of Jiang et al. and this rejection is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784